Title: From Benjamin Franklin to Robert R. Livingston: Two Letters, 28 January 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


I.
Sir
Passy, Jan. 28. 1782.
I received at the same time your several Letters of Oct. 20, 24 & Novr 26. which I purpose to answer fully by the return of the Alliance. Having just had a very short Notice of the Departure of this Ship, I can only at present mention the great Pleasure your Appointment gives me, and my Intention of Corresponding with you regularly and frequently as you desire. The Information contained in your Letter is full and clear; I shall endeavour that mine of the State of Affairs here may be as satisfactory.
With great Esteem, I have the honour to be, Sir Your most obedt. & most humble Servant.
B. Franklin
Honble. Robt. R. Livingston Esqr Secy for F. Affairs.
 
II.
Sir,
Passy Jan 28. 1782
I wrote to you this morning. Having just learnt that the Courier is not gone, I have time to enclose and forward two Letters from Holland, by which you will see something of the State of Affairs in that Country. Be pleased to present my dutiful Respects to Congress, and to assure them of my most faithful Services.
I have the honour to be Sir, Your most obedient & most humble Servant
B Franklin
Honble Robt R. Livingston Esqr Secy for F. Affairs
